 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS WEBSTER,                                  Case No. 1:18-cv-01640-BAM (PC)
12                       Plaintiff,                    ORDER PROVIDING DEFENDANT
                                                       HASKINS WITH THE OPPORTUNITY TO
13           v.                                        SHOW GOOD CAUSE FOR FAILING TO
                                                       WAIVE SERVICE
14    LOVE, et al.,
                                                       (ECF No. 30)
15                       Defendants.
                                                       THIRTY (30) DAY DEADLINE
16

17          Plaintiff Thomas Webster (“Plaintiff”) is a civil detainee proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained under

19   California Welfare Institutions Code § 6600 et seq. are civil detainees and are not prisoners

20   within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140

21   (9th Cir. 2000).

22          On November 8, 2019, the Court ordered the United States Marshal to initiate service of

23   process on Defendant Haskins. (ECF No. 29.) The Marshal was directed to attempt to secure a

24   waiver of service before attempting personal service on the defendant. If a waiver of service was

25   not returned by the defendant within sixty days, the Marshal was directed to effect personal

26   service on the defendant in accordance with the provisions of Federal Rule of Civil Procedure 4

27   and 28 U.S.C. § 566(c), without prepayment of costs, and to file the return of service with

28   evidence of any attempt to secure a waiver of service and with evidence of all costs subsequently
                                                       1
 1   incurred in effecting personal service.
 2            On February 19, 2020, the United States Marshal filed a return of service USM-285 form
 3   showing charges of $69.64 for effecting personal service on Defendant Haskins. (ECF No. 30.)
 4   The form shows that a waiver of service form was mailed to Defendant Haskins on November 18,
 5   2019. (Id.)
 6            Pursuant to the Court’s Order, Defendant Haskins is required to return the waiver to the
 7   United States Marshal and the filing of an answer or a motion does not relieve her of this
 8   obligation. Defendant Haskins did not return a waiver, which resulted in the execution of
 9   personal service on February 18, 2020.
10            Defendant Haskins filed an answer—in response to the Court’s March 13, 2020 order to
11   show cause why default should not be entered—on March 30, 2020. (ECF No. 32.)
12            Rule 4 provides that “[a]n individual, corporation, or association that is subject to service
13   under Rule 4(e), (f), or (h) has a duty to avoid unnecessary expenses of serving the summons.”
14   Fed. R. Civ. P. 4(d)(1). “If a defendant located within the United States fails, without good cause,
15   to sign and return a waiver requested by a plaintiff located within the United States, the court
16   must impose on the defendant . . . the expenses later incurred in making service. . . .” Fed. R.
17   Civ. P. 4(d)(2)(A).
18            It appears that Defendant Haskins was given the opportunity required by Rule 4(d)(1) to
19   waive service, but failed to return the waiver to the United States Marshal, although Defendant
20   Haskins did make an appearance in the action. The Court shall provide Defendant Haskins with
21   the opportunity to show good cause for failing to waive service. If Defendant Haskins either fails
22   to respond to this order or responds but fails to show good cause, the costs incurred in effecting
23   service shall be imposed.
24            Accordingly, it is HEREBY ORDERED that:
25         1. Defendant Haskins may, within thirty (30) days from the date of service of this order,
26            show good cause for failing to waive service; and
27   ///
28   ///
                                                         2
 1     2. If Defendant Haskins fails to respond to this order or responds but fails to show good
 2        cause, the Court shall impose the costs incurred in effecting service.
 3
     IT IS SO ORDERED.
 4

 5     Dated:    April 6, 2020                              /s/ Barbara   A. McAuliffe             _
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     3
